ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 06/16/2022 is acknowledged.

This application is in condition for allowance except for the presence of claims 8-20 directed to a species non-elected without traverse.  Accordingly, claims 8-20 have been cancelled.

Allowable Subject Matter
Claims 1-7 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a current flattening circuit including the limitation “a differential high pass filter coupled across the one or more pass-gate transistor; a controlled current source configured to respond to an output of the differential high pass filter to generate a proportional shunt current for the load” in addition to other limitations recited therein.

Claims 2-7 are allowed by virtue of their dependency from claim 1.

Claim 21 is allowed because the prior art of record fails to disclose or suggest a circuit including the limitation “a differential high pass filter coupled across the load current sensor, the differential high pass filter having a gain; a differential amplifier coupled to outputs of the differential high pass filter; and the differential amplifier coupled to control a current source shunting the load” in addition to other limitations recited therein.

Claims 22-27 are allowed by virtue of their dependency from claim 21.

Claim 28 is allowed because the prior art of record fails to disclose or suggest a process including the limitation “high pass filtering a voltage generated across the transistor to generate high-passed filtered voltage; applying the high-passed filtered voltage to a differential amplifier to generate a control voltage; and controlling a current source shunting the load with the control voltage” in addition to other limitations recited therein.

Claims 29 and 30 are allowed by virtue of their dependency from claim 28.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure since it is the closest prior art of record to the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842